Citation Nr: 1452762	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-21 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition. 

5.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A September 2011 rating decision denied entitlement to service connection for an upper back condition, a lower back condition, and a right and left knee condition.  

In April 2012, the RO granted service connection for a left ankle sprain and assigned a 10 percent disability rating.  The Veteran then filed a filed a Notice of Disagreement (NOD) in August 2012.  In October 2012, prior to the RO's issuance of a Statement of the Case (SOC), the Veteran filed a VA-9 Substantive Appeal as to the other issues on appeal and indicated that he was also appealing the evaluation of his left ankle sprain.  The RO issued a SOC in February 2014.  

In considering the procedural posture of the left ankle claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ." Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a Substantive Appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed Substantive Appeal, even if it is filed prior to issuance of the SOC, as the Veteran would have until at least 60 days after the SOC was mailed to perfect the appeal.  Id. at 132.

In applying the holding in Archbold to the procedural facts, the Board finds that the October 2012 VA-9 submitted by the Veteran clearly identified the issue he was appealing, and when considered along with the Veteran's statements, there were specific arguments regarding the errors he believed had been made in assigning him a 10 percent disability rating for his left ankle sprain.  Additionally, the Veteran's VA-9 was received within the one-year appeal period which began in April 2012, the date the RO decision being appealed was mailed to the Veteran.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this issue, the Board determines that the October 2012 VA-9 constitutes a valid and timely Substantive Appeal as set forth in Archbold.  Thus, the AOJ's subsequent issuance of the February 2014 SOC is deemed to have remedied any procedural deficiency by VA.  Accordingly, the issue of an increased initial rating for a left ankle disability is properly before the Board.

The Board also notes that the Veteran's October 2012 substantive appeal of the other issues on appeal was submitted more than 60 days after the June 2012 SOC and more than one year after the September 2011 rating decision, making it technically untimely under 38 C.F.R. § 20.302.  However, in an October 2012 letter, the RO granted the Veteran an extension of time in which to file his substantive appeal pursuant to 38 C.F.R. § 20.303.  Accordingly, the Veteran's VA-9 was timely filed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee condition and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has an upper back disability.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a low back disability.  

3.  The Veteran's left ankle disability is manifested by such symptoms as limitation of motion, pain, stiffness, swelling, and giving way, which most closely approximate marked limitation of ankle motion, without demonstration of functional impairment comparable to ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a 20 percent rating, but no higher, are satisfied for the Veteran's left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In regards to the service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the initial unfavorable decision issued in September 2011, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the increased rating claim, the issue arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the October 2010 notice that was provided before service connection for a left ankle disability was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, and lay statements from the Veteran and the Veteran's wife.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.  The Board notes that the RO documented in the claims file that no VA treatment records exist.

The Veteran was provided with VA examinations in April 2011 and October 2011.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

The Veteran contends that he has a low back disability and an upper back disability that are related to his military service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the present case, service treatment records show that the Veteran was treated for back pain in September 2007.  He reported pain in his upper back, then moving to all of his lower back.  He indicated that the pain often makes it hard to get out of bed.  He also reported that he had experienced worsening back pain for eight months.  On examination, the Veteran had normal range of motion and appearance.  X-rays of the cervical spine, thoracic spine, and lumbosacral spine were normal.  

The Veteran was seen in the emergency room for lower back pain in May 2008, and he was diagnosed with a kidney stone.

On his December 2008 separation report of medical assessment the Veteran reported that he had chronic low back pain with onset in 2007.

The Veteran was afforded a VA examination in April 2011.  The Veteran reported upper and low back pain since service.  He reported stiffness and spasms of the upper back and spasms and decreased motion of the lower back.  The Veteran reported two episodes of incapacitation in the past 12 months due to his upper back condition.  He also reported moderate pain in his low back that is exacerbated by physical activity and relieved by rest and ibuprofen.   

On physical examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tine, or ankylosis.  Range of motion of the cervical spine was within normal limits.  On neurological examination of the cervical spine, there were no sensory deficits and no motor weakness.  The examination revealed normal cutaneous reflexes and no signs of cervical intervertebral disc syndrome.  X-rays of the cervical spine were normal, with no fracture or subluxation, and no spondylosis, scoliosis, visible bony lesion, disc height narrowing, subluxation, or endplate abnormality.  The examiner concluded that there was no diagnosis of an upper back condition because there was no pathology to render a diagnosis.

On physical examination of the thoracolumbar spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, or weakness.  Muscle tone and musculature were normal.  Right and left straight leg raise testing was negative.  There was no atrophy or ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was within normal limits.  On neurological examination of the thoracolumbar spine, there were no sensory deficits and no lumbosacral motor weakness.  The examination revealed normal cutaneous reflexes and no signs of lumbar intervertebral disc syndrome.  X-rays of the lumbar spine were normal with no fracture, spondylosis, scoliosis, visible bony lesion, disc height narrowing, subluxation, or endplate abnormality.  The examiner concluded that there was no diagnosis of a low back condition because there was no pathology to render a diagnosis.

In an October 2010 statement, the Veteran reported that his upper back almost always aches and feels compressed at the spine.  He also indicated that his lower back is the same, but without the compressed feeling.  The Veteran reported that his lower back has given out twice-once while in the military and once in 2009 after separation from the military.  He indicated that he routinely takes over-the-counter medication to help with the pain.

In an October 2010 statement, the Veteran's wife reported that she has seen her husband suffer from severe back pain.  She stated that when her husband comes home from work, he will sometimes tell her that his back hurts.

The Board notes that the Veteran was treated for upper and lower back pain in service.  However, based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has currently diagnosed disabilities of the low back and upper back.

The Board acknowledges the Veteran's assertions that he has current disabilities of the lower and upper back.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of disabilities of the low back and upper back, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, including pain, stiffness, spasms, and decreased motion, any opinion regarding whether he has currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed disabilities of the low back and upper back.

Instead, the Board finds the April 2011 VA examination report to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the April 2011 VA examiner is a physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the April 2011 conclusion that the Veteran does not have current diagnoses of upper and low back disabilities is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, acknowledgement of the Veteran's lay history, and x-rays.  Furthermore, the April 2011 VA examiner's opinions are consistent with the evidence of record that shows the Veteran was treated in service for back pain and currently reports symptoms such as pain, stiffness, spasms, and decreased motion; however, there is no competent and credible evidence that the Veteran has currently diagnosed disabilities of the low back or upper back.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Accordingly, in the absence of competent evidence of a current upper or low back, disability during the period of the claim, service connection is not warranted on any basis and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's left ankle disability is currently evaluated as 10 percent disabling under Diagnostic Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5271, a 10 percent disability rating is for assignment for moderate limitation of ankle motion and a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Turning to the evidence of record, the Veteran was afforded a VA ankle examination in October 2011.  The Veteran reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  He denied experiencing heat, redness, locking, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as three times per week, each lasting for two days.  During these flare-ups, the Veteran reported experiencing functional impairment described as a loss of rotation.  He also reported difficulty standing and walking and an inability to bear weight on his ankle for a prolonged period of time.  The Veteran also described popping in his ankle joint and reported that he takes Ibuprofen for pain three times per week.  He also reported that his ankle gives out when walking and that he no longer runs or jumps because of his ankle disability.

On examination, the Veteran's posture and gait were normal.  His left ankle showed tenderness, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation or ankylosis.  On range of motion testing, the Veteran had plantar flexion to 30 degrees with dorsiflexion to 10 degrees.  Range of motion was not additionally limited on repetitive use.  The left ankle x-ray results were within normal limits.  The Veteran was diagnosed with a left ankle sprain with subjective ankle pain and objective limited range of motion and tenderness.

Private treatment records show that the Veteran was treated for left ankle pain in May 2012.  He described the pain as aching and dull and noted that the pain is aggravated by walking and standing.  He also reported popping, swelling, and tenderness.  On examination, there was no joint deformity, heat, swelling, erythema, or effusion.  The examiner indicated that the Veteran had full range of motion, but no specific range of motion values were noted.  

The Veteran was treated again for ankle pain by a private treatment provider in July 2013.  He described the severity of his pain as moderate-severe.  The Veteran reported that the pain radiated to his left foot, and he described the pain as aching and throbbing.  He also reported decreased mobility, instability, night pain, night-time awakening, swelling, weakness, and giving way with simple tasks.  On examination, the left ankle had mild pes plan and mild pain with motion.

Affording the Veteran the benefit of the doubt, the Board finds that the overall disability picture for the Veteran's left ankle disability more closely approximates a 20 percent rating, especially when considering functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45 (2013).  At worst, his left ankle dorsiflexion has been limited to 10 degrees, representing a loss of half of his dorsiflexion.  Normal dorsiflexion is 20 degrees.  38 C.F.R. § 4.71, Plate II (2013).  At worst, his plantar flexion has been limited to 30 degrees, representing a significant loss of motion.  Normal plantar flexion is 45 degrees.  Id.  Further, the Veteran has competently and credibly described significant functional limitations and pain.  With regard to such complaints of pain, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Given that the Veteran appears to have moderate to marked limited motion of the ankle with pain, stiffness, swelling, and giving way, the Board finds that the overall disability picture more closely approximates a marked ankle disability and warrants a 20 percent rating during the entire rating period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The 20 percent rating is the highest disability rating possible under Diagnostic Code 5271.

The Board has considered other potentially applicable Diagnostic Codes.  The maximum schedular evaluation available under Diagnostic Codes 5272 through 5274 is 20 percent.  Therefore, they are not more favorable to the Veteran.

The only other applicable diagnostic code that could provide for a disability rating in excess of 20 percent is Diagnostic Code 5271 for ankle ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found by the various examiners, the Board finds that that the Veteran does not have ankylosis. Additionally, the October 2011 VA examiner specifically found no right ankle ankylosis.

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that he is unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In fact, the Veteran affirmatively asserted in his VA Form 9 that his left ankle disability does not stop him from working. 

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, his main symptom is limitation of motion of his left ankle, and the present 20 percent rating addresses marked limitation of motion.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Accordingly, the Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the 20 percent rating assigned for the Veteran's left ankle disability is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Board concludes that a 20 percent disability rating for the Veteran's left ankle disability is warranted for the entire period on appeal.


ORDER

Entitlement to service connection for an upper back disability is denied.

Entitlement to service connection for a low back disability is denied.

An initial rating evaluation of 20 percent, and no higher, for a left ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a left and right knee condition.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; competent medical or lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Veteran seeks service connection for a bilateral knee condition, on the basis that he developed the condition while in service.  The Board notes that the Veteran's service treatment records indicate that the Veteran was treated for bilateral knee pain and diagnosed with probable patellofemoral syndrome while in service.  Additionally, the Veteran submitted private treatment records dated in May 2012 showing a diagnosis of patellar tendinitis.  	

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran did not have a current diagnosis of a bilateral knee disability.  Consequently, the examiner did not provide an etiology opinion.  Since the examination, additional private treatment records have been associated with the claims file which include a diagnosis of patellar tendinitis.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

In light of these circumstances, the claims file should be returned to the April 2011 VA examiner to obtain a supplemental opinion which addresses the nature and etiology of the Veteran's diagnosed patellar tendinitis.  The RO should arrange for the Veteran to undergo a VA examination only if the physician who conducted the April 2011 examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

Additionally, as this case must be remanded for the foregoing reasons, any recent VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a knee condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After all available records have been associated with the claims file, ask the original April 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed "patellar tendinitis." 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's electronic claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed "patellar tendinitis" is related to his active military service, to include the documented bilateral knee treatment in October 2008.

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


